IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40236
                         Summary Calendar



OLGA VILLANUEVA,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. L-99-CV-85
                        - - - - - - - - - -
                          January 10, 2002
Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Olga Villanueva appeals the district court’s judgment

affirming the denial of her application for disability insurance

benefits and supplemental security income.   Villanueva contends

that the determination of the Administrative Law Judge (“ALJ”)

regarding her disability status was not supported by substantial

evidence.   Specifically, she asserts that the ALJ erred in

relying upon the objective findings rather than upon her

subjective complaints of pain, disregarding the medical evidence

submitted after her administrative hearing, failing to utilize


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40236
                               -2-

the correct standard in determining the severity of her

impairments, and determining that she had no residual impairments

from her hernia and varicose vein surgical procedures.

     Based on our review of the record, the ALJ’s decisions

regarding Villanueva’s complaints of pain, the severity of her

impairments, and the existence of residual impairments from her

surgical procedures were supported by substantial evidence.     See

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).     The record

also shows that the ALJ fully developed the record and considered

all of the medical evidence submitted before his decision.

     AFFIRMED.